DETAILED ACTION
Status of the Application
The amendment filed on 3/15/2022 has been entered. The following has occurred: Claims 1, 3, 6, 9, 12, 14, and 18 have been amended. 
Claims 1-20 are pending. 
Effective Filling Date: 6/30/2010.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 U.S.C. 112(f) claim interpretation has been withdrawn in light of the amended claim limitations.
 Claim objection has been added. 
35 U.S.C. 112(b) rejection has been withdrawn in light of the amended claim limitations.
35 U.S.C. 112(a) rejection is added in light of the amended claim limitations.
35 U.S.C. 102 rejection is withdrawn in light of the amended claim limitations.
35 U.S.C. 103 rejection is modified in light of the amended claim limitations.
Priority
The present application claims priority to U.S. Application 16/590,922, filed on 10/2/2019; which claims priority to U.S. Application 15/633,362, filed on 6/26/2017; which claims priority to U.S. Application 12/827,894, filed on 6/30/2010.
Claim Objections
Claims 1, 8, 9, 16, and 17 are objected to because of the following informalities: “recall data” in claims 1 and 9 should read “recall information”, while “recall information” in claims 8, 16, and 17 should read “the recall information” for consistent terminology used throughout claims to avoid indefiniteness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim 9 recites “determine a score for the product from the supply chain record;” however, the Applicant’s Specification fails to disclose the algorithm that describes how a score is calculated.  According to MPEP § 2161.01(I), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  In the instant application, Applicant has failed to disclose the algorithm of the score calculation in the specification; there is no description of the necessary steps or any flowcharts in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  The Applicant’s specification in para. [0060], [0063]-[0064], and [0080] discussed “environmental score” and “organic score” for the product with an example of meat. The applicant discloses that the environmental score of “imported Sirloin Steak” has a low environmental score of 2 because it is imported from Argentina, and high organic score of 9 because the cattle were raised on the open range in Argentina. Yet there is limited if any meaningful disclosure toward what the actual score calculation is to be found in the specification.
As the MPEP states, “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) ... for lack of written description must be made.”  See MPEP § 2161.01(I).  Thus, because Applicant’s specification does not provide a disclosure of the algorithm in sufficient detail that programs the computer to perform the selected function, one of ordinary skill in the art would not conclude that Applicant possessed this algorithm.  Claims 1, 10 and 17 are rejected under § 112(a).  Because Claims 2-9, 11-16 and 18-20 depend upon Claims 1, 10 and 17 these claims are also rejected under § 112(a).
Claims 10-17 depend from claim 9 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a system (i.e. a machine) and claims 9-17 are directed to another system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The bold language of claim 1 recites a judicial exception as explained further below:
A check-out register for a point of sale, the register comprising: a processor to:
receive information identifying a consumer based on a loyalty identification presented by the consumer;
receive barcode data for a product the consumer is purchasing;
an electronic data network interface to connect the register to an electronic data network;
an interface for communicating with a traceability server, the traceability server storing supply chain records indicating product history throughout the manufacturing and distribution of a number of products and recall data for the number of products;
the register to:
access the traceability server, using the barcode data, to obtain the supply chain record for the product the consumer is purchasing;
filter the supply chain record based on user-defined filters;
determine from the supply chain record when there is a reason for the consumer to avoid the product, wherein the reason is based on a validity check of the supply chain record; and
in response to a determination that there is a reason for a consumer to avoid the product, output a notification of the reason to avoid the product.
The bold language of claim 9 recites a judicial exception as explained further below:
A check-out register for a point of sale, the register comprising:
a processor to receive information identifying a consumer based on a loyalty identification presented by the consumer;
a barcode scanner to generate barcode data from a barcode for a product the consumer is purchasing;
an electronic data network interface to connect the register to an electronic data network;
an interface for communicating with a traceability server, the traceability server storing supply chain records indicating product history throughout the manufacturing and distribution of a number of products and recall data for a number of products, wherein the product history comprises source operations, manufacturing operations, retail operations, and a location history for the number of products;
the register to:
access the traceability server, using the barcode data, to obtain the supply chain record for the product the consumer is purchasing;
filter the supply chain record based on user-defined filters;
determine from the supply chain record when there is a reason for the consumer to avoid the product, wherein the reason is based on a validity check of the location history for the product against a location of the barcode scanner; determine a score for the product from the supply chain record; and
in response to a determination that there is a reason for a consumer to avoid the product, output: the chain of custody record; the score for the product; and a notification of the reason to avoid the product. 
The bold portions of the limitations above recite steps of receiving record information of a product from barcode and evaluate if the product should be avoided based on the record information, which under the broadest reasonable interpretation, cover concepts can be performed in the human mind including observation and evaluation, which falls under the “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. That is, other than reciting that the limitations are performed by “processor,” “register,” “barcode scanner,” “an electronic data network interface to connect the register to an electronic data network,” and “traceability server,” nothing in the claim precludes the above-mentioned limitations from practically being performed in the human mind. For example, a person, can mentally or manually, receive information identifying a consumer based on a loyalty identification presented by the consumer; identify barcode information of a product, store records of supply chain information in paper storage, use the barcode information to identify the supply chain record of the product from the storage, filter the supply chain record based on user-defined filters such as predefined rules/parameters to be sort information, determine if the product contains any information that raise a concern or reason for the consumer to not buy the product such as validity check of location history of the product against a location of the barcode scanner/sale, determine a score for the product based on the supply chain record, and notify the consumer the concern/reason to avoid the product with chain of custody record and score for the product. Accordingly, the claims recite an abstract idea. 
	See wikihow, “How to Read 12 Digit UPC Barcodes” https://www.wikihow.com/Read-12-Digit-UPC-Barcodes#References and https://web.archive.org/web/20090423021756/http://www.wikihow.com/Read-12-Digit-UPC-Barcodes for how to read UPC barcode without a scanner. 
Additionally, the bold portions of the limitations above recite steps of identifying consumer loyalty identification, receiving barcode information of product from consumer purchasing product, identifying supply chain record of the product, and provide notification if there is a reason for the consumer to avoid the purchase of the product at a point of sale register, under the broadest reasonable interpretation, are considered to be commercial interactions (including advertising, marketing or sales activities or behaviors), which also falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Accordingly, the claims recite an abstract idea.
Step 2A. 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements - the use of “register” which may be a computer system with processor, comprising network interface to connect with a network and server, and barcode scanner to receive, generate, and output information. The computer in the steps is recited at a high-level of generality (See Applicant’s Specification at paragraph [0084] discuss check-out register generically similar to a computer can query the traceability server and provide information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See Lumen, Module 2 - Information System Hardware https://courses.lumenlearning.com/santaana-informationsystems/chapter/hardware-components/ and Bitesize, Input devices, processing and output devices, https://www.bbc.co.uk/bitesize/guides/zqg9q6f/revision/1 identified barcode scanner to be generic and conventional component). 
That is, the limitations in [B], [C], and [J] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitations [B], [C], [E], and [G]-[J] are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for validating supply chain record of product at the point of sale. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" and "outputting" limitations) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Specifically, in MPEP 2106.05(d)(II)(v), it is noted that in Content Extraction the court held that “electronically scanning or extracting data from a physical document” is well-understood, routine, and conventional, which is no different than the claimed invention for scanning barcode to extract data for supply chain information. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claims and thus are ineligible. 
Dependent claims 2-8 and 10-17 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 11 further add additional information of the product is a food item, which the additional descriptive information does not change the abstract idea of the independent claims. The use of wireless transceiver of the interface is not discussed in the specification however is identified as generic component of computer systems discussed above. Accordingly, the dependent claims are ineligible.
Dependent claims 3 and 12 further recite the additional steps of displaying and receiving information from the user, which is considered to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Therefore, the steps do not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 4 and 13 further recite the additional step of searching coupon, which is a function of limitation is apply on a computer as a tool to perform the judicial exception. Therefore, the step does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 5 and 15 further recite another step of receiving information such as color barcode image, which the additional descriptive information does not change the abstract idea of the independent claims. Accordingly, the dependent claims are ineligible.
Dependent claims 6 and 14 further recite steps of the independent claims with the use of web server. As discussed in the 101 rejection above, the additional elements of web server and mobile device is used as generic component as the computer system for receiving and providing information. Therefore, the dependent claims do not change the abstract idea of the independent claims. Accordingly, the dependent claims are ineligible.
Dependent claims 7 and 10 further recite the use of barcode scanner outputs a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image. However, the Specification fails to provide written description for the specific structure of the register or computer system to comprise the color barcode scanner and processor to perform the above-mentioned step. Therefore, in light of lack of written description, the dependent claims are ineligible under 101 for not able to identify if the limitation is indicative of integration of practical application. 
Dependent claims 8 and 16-17 further recite the use of cron job to obtain recall information and provide the recall information to a device, the cron job is identified to be a programmed instruction to be implemented on the computer system/register to be “applied” as a tool to perform the generic function of the computer function. Therefore, the step does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257.” 
Claim 1, Badinelli discloses a check-out register for a point of sale, the register comprising (Para. [0021] disclosing point of sale (POS) terminals for scanning product. Para. [0043] disclosing the Client-end 1 includes kiosks or static terminals installed in the store location and other handheld devices to scan item barcodes and/or nutrition labels and compare that information with the customer's nutrition profile); 
a processor to receive information identifying a consumer based on a loyalty identification presented by the consumer (Para. [0021] disclosing point of sale (POS) terminals for scanning product. Para. [0048]-[0049], disclosing processor. See Para. [0021] and [0101] disclosing the scanning or swiping of barcode subscriber card (i.e. which is loyalty identification) to receive real-time information related to customer’s profile. In para. [0046] disclosing the scanning of customer care card for customer profile. Para. [0053], “the first barcode is assumed to be a user barcode and is run against the database UserDB 28 to extract the customer profile.”);
receive barcode data for a product the consumer is purchasing (Para. [0021], [0043], [0046], disclosing handheld device (e.g., computers, PDA, mobile phones, static terminals) scan item barcodes and provides/access to the system via an internet connection);
an electronic data network interface to connect the to an electronic data network (Fig. 1 and Para. [0043]-[0044], [0048], [0078]-[0079] disclosing client interface and client application for interacting with web servers and application servers via internet connection);
an interface for communicating with a traceability server, the traceability server storing supply chain records and recall data for a number of products (Para. [0046] disclosing the item barcodes are checked against the database for recall data for a number of products. Para. [0046] disclosing the item information comprises information such as Name (i.e. product identification), Composition, and Ingredients (i.e. manufacturing information), which under BRI is supply chain information);
the register to:
access the traceability server, using the barcode data, to obtain the supply chain record for the product the consumer is purchasing (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information);
filter the supply chain record based on user-defined filters (Para. [0053] disclosing the application system filters the barcode with corresponding product item information (which is an example of supply chain record) to match userDB profile (which is user-defined filters) for allergies and ingredients that the customer is refrain from consuming then sends a message to the web application to indicate an “abort”);
determine from the supply chain record when there is a reason for the consumer to avoid the product (Para. [0050] disclosing the barcode of the item is compared against the ProductDB (i.e. database from server) for item information (i.e. supply chain record) for ingredients that the customer has to refrain from consuming (i.e. avoid product); and
in response to a determination that there is a reason for a consumer to avoid the product, output a notification of the reason to avoid the product (Para. [0022], “The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction,” Badinelli Para. [0021], [0050], [0053], [0090], [0092], [0094]-[0065], [0098]-[0099] disclosing alerting the customer in audible or visual of harmful or unwanted ingredient (i.e. product to avoid)).
However, Badinelli does not expressly teach:
supply chain records indicating product history throughout the manufacturing and distribution of a number of products; and 
wherein the reason is based on a validity check of the supply chain record. 
Nonetheless, Junger 257 is directed to identifying suspicious activity based on barcode information obtained at the point of sale, which specifically teaches (italic emphasis):
supply chain records indicating product history throughout the manufacturing and distribution of a number of products (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations from the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” Which the tracking of the product history from manufacturers to locations of authorized stores for selling the product, is supply chain records indicating product history throughout the manufacturing and distribution of a number of products. In Junger also teaches the electronic system is used to advise customers of product recalls, safety recalls, performance enhancement tips/service, periodic maintenance, up-selling and/or accessory information, as well as any other information that someone may be interested in conveying to purchasers of particular products, see Page 4, Lns. 5-11); 
wherein the reason is based on a validity check of the supply chain record (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales. The tracking of trans-shipment from manufacturer to authorized retailers and buyer is generate a chain of custody record for the product by compiling the product history for the product. Further the identifying of repeated sale of same serial number of multiple product at the same location is a validity check with the record database to identify suspicious activity related to counterfeit or improper sale). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include chain of custody record and recall information associated with the product for validity check as taught by Junger 257 with the system of Badinelli for the motivation of preventing counterfeit/unauthorized sales and providing additional necessary product information to advise the customer on purchasing suspicious products (Junger 257, Page 52, Lns. 5-18, and Page 53, Lns. 17-27). Further, the claimed invention is merely a combination of old elements in a product marketing field of endeavor (CPC G06Q30/02). In such combination each element merely would have performed the same product marketing related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Junger 257, the results of the combination were predictable (See MPEP 2143 A).
Claim 6, the combination of Badinelli and Junger 257 makes obvious of the system of claim 1. Badinelli further discloses:
further comprising a web server to (Para. [0044] and Fig. 1, web servers 4 serving the application in collaboration with application servers 5 and the backend database system 6 to perform all necessary processing):
receive the barcode data for the product from a point of sale (Para. [0021], [0043], [0046], disclosing handheld device (e.g., computers, PDA, mobile phones, static terminals) scan item barcodes and provides/access to the system via an internet connection); and
based on the received barcode data, provide the supply chain record for the product to a mobile device (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information);
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger 257 and further in view of Borg (US 20070141540 A1).
Claim 2, the combination of Badinelli and Junger 257 makes obvious of the system of claim 1. 
Badinelli further discloses:
the register further programmed to, when the product is a food item (Badinelli, para. [0003], [0006]-[0008], [0021], and [0044]-[0045] disclosing the reading of food labels, and barcode scan to identify harmful ingredients and/or food allergies). 
The only difference between the combination and the claimed invention, is that the combination does not explicitly teach: access a recipe including the food item using a wireless transceiver of the interface. 
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
access a recipe including the food item using a wireless transceiver of the interface (Borg: Abstract and para. [0013] and claims 1-3 teaching the accessing and providing of recipe based on food items. In para. [0017] and [0018] the providing of information is communicated over wireless connection on various computer systems).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide a recipe with the food item identified as taught by Borg with the system of Badinelli and Junger as part of the received information for the benefits of simplifying the process of meal planning and grocery shopping (Borg: para. [0003]-[0004]). 
Claim 3, the combination of Badinelli and Junger 257 makes obvious of the system of claim 1. 
the combination fails to expressly teach, display an option to purchase the product; accept user input with the user input device to purchase the product; and in response to user input to purchase the product, completing purchase of the product electronically using a wireless transceiver.
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
display an option to purchase the product; accept user input with the user input device to purchase the product; and in response to user input to purchase the product, completing purchase of the product electronically using a wireless transceiver (Borg, para. [0048]-[0051] for displaying an option to purchase the product with user input of electronic coupon to applied to the purchase of item). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide the option of purchase product with electronic coupon as taught by Borg with the system of Badinelli and Junger for the benefits providing incentive for customers to purchase more items. 
Claim 4, the combination of Badinelli and Junger 257 makes obvious of the system of claim 1. 
The combination fails to expressly teach, search for a downloadable coupon for the product based on the barcode data.
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
search for a downloadable coupon for the product based on the barcode data (Borg: claim 20 and para. [0018], [0022], [0031], [0049]-[0050]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide the option of purchase product with electronic coupon as taught by Borg with the system of Badinelli and Junger for the benefits providing incentive for customers to purchase more items. 
Claims 5, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger 257 and further in view of Wang et al. (US 20060202039 A1).
Claim 5, the combination of Badinelli and Junger 257 makes obvious of the system of claim 1. 
The combination fails to expressly teach, receive a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image.
	However, Wang is directed to decoding encoded barcode information from a camera-captured image, which specifically teaches receive a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image (Abstract and para. [0052], “Image-preprocessing module 502 performs image-processing techniques to: transform camera-captured image 402 from a color image into a grayscale image, reduce noise in the image, and enhance contrast between bars and spaces in the image.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system of Badinelli and Junger of receiving barcode data to include the feature of reducing color image into a grayscale image by reducing color, which reduce noise in the image, as taught by Wang for the motivation of improved system for the image equalization to improve the contrast between bars and spaces in a barcode image to identify the barcode more accurately (Wang: para. [0052]). 
Claim 7, the combination of Badinelli and Junger 257 makes obvious of the system of claim 6. 
The combination fails to expressly teach, wherein the barcode scanner outputs a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image.
	However, Wang is directed to decoding encoded barcode information from a camera-captured image, which specifically teaches wherein the barcode scanner outputs a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image (Abstract and para. [0052], “Image-preprocessing module 502 performs image-processing techniques to: transform camera-captured image 402 from a color image into a grayscale image, reduce noise in the image, and enhance contrast between bars and spaces in the image.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system of Badinelli and Junger of receiving barcode data to include the feature of reducing color image into a grayscale image by reducing color, which reduce noise in the image, as taught by Wang for the motivation of improved system for the image equalization to improve the contrast between bars and spaces in a barcode image to identify the barcode more accurately (Wang: para. [0052]). 
Claim 18, Badinelli discloses a web server comprising (Para. [0044] and Fig. 1, web servers 4 serving the application in collaboration with application servers 5 and the backend database system 6 to perform all necessary processing):
a processor (Para. [0048]-[0049], disclosing processor);
an electronic data network interface to connect the server to an electronic data network (Fig. 1 and Para. [0043]-[0044], [0048], [0078]-[0079] disclosing client interface and client application for interacting with web servers and application servers via internet connection);
an interface for communicating with a traceability server, the traceability server storing a supply chain record for a product (Para. [0046] disclosing the item barcodes are checked against the database. Para. [0046] disclosing the item information comprises information such as Name (i.e. product identification), Composition, and Ingredients (i.e. manufacturing information); and
an interface for communicating via the electronic data network with a mobile device (Para. [0044], “This response may then be redirected to the client interface that invoked the request through their respective devices. Typical requests made by the Client-end 1 would be to register for the system, thereby enabling them to use scanning capable devices/equipment to get product information, upload device data (handheld scanners, static terminals, mobile phones and handheld devices with inbuilt scanners), upload product information, and compare the product information against their profile.” Disclosing interface for communicating via the electronic data network with a mobile device. Para. [0043], “The Client-end 1 may interact with the system via an Internet connection 2. WAP enabled devices such as mobile phones and PDAs may interact with the system through a WAP gateway provided by ISPs. All requests for service may be authenticated for security by a Firewall system 3.” Disclosing the communicating interface between the mobile device and network);
the web server programmed to, with the processor (Para. [0044] and Fig. 1, web servers 4 serving the application in collaboration with application servers 5 and the backend database system 6 to perform all necessary processing. Para. [0048]-[0049], disclosing processor):
receive barcode data for the product from the mobile device (Para. [0021], [0043], [0046], disclosing handheld device (e.g., computers, PDA, mobile phones, static terminals) scan item barcodes and provides/access to the system via an internet connection), 
access the traceability server, using the barcode data, to obtain the supply chain record for the product the consumer is purchasing (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information);
filter the supply chain record based on user-defined filters (Para. [0053] disclosing the application system filters the barcode with corresponding product item information (which is an example of supply chain record) to match userDB profile (which is user-defined filters) for allergies and ingredients that the customer is refrain from consuming then sends a message to the web application to indicate an “abort”);
determine from the supply chain record when there is a reason for the consumer to avoid the product (Para. [0050] disclosing the barcode of the item is compared against the ProductDB (i.e. database from server) for item information (i.e. supply chain record) for ingredients that the customer has to refrain from consuming (i.e. avoid product); and
based on the received barcode data, provide the supply chain record and the reason to avoid the product to the mobile device (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information).
However, Badinelli does not expressly teach:
wherein the supply chain record indicates product history throughout the manufacturing and distribution of a number of product; 
wherein the reason is based on a validity check of the supply chain record; and 
wherein a color barcode image is acquired using a color camera on the mobile device, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image;
Nonetheless, Junger 257 is directed to identifying suspicious activity based on barcode information obtained at the point of sale, which specifically teaches (italic emphasis):
wherein the supply chain record indicates product history throughout the manufacturing and distribution of a number of product (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations from the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” Which the tracking of the product history from manufacturers to locations of authorized stores for selling the product, is supply chain records indicating product history throughout the manufacturing and distribution of a number of products. In Junger also teaches the electronic system is used to advise customers of product recalls, safety recalls, performance enhancement tips/service, periodic maintenance, up-selling and/or accessory information, as well as any other information that someone may be interested in conveying to purchasers of particular products, see Page 4, Lns. 5-11); 
wherein the reason is based on a validity check of the supply chain record (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales. The tracking of trans-shipment from manufacturer to authorized retailers and buyer is generate a chain of custody record for the product by compiling the product history for the product. Further the identifying of repeated sale of same serial number of multiple product at the same location is a validity check with the record database to identify suspicious activity related to counterfeit or improper sale). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include chain of custody record and recall information associated with the product for validity check as taught by Junger 257 with the system of Badinelli for the motivation of preventing counterfeit/unauthorized sales and providing additional necessary product information to advise the customer on purchasing suspicious products (Junger 257, Page 52, Lns. 5-18, and Page 53, Lns. 17-27). Further, the claimed invention is merely a combination of old elements in a product marketing field of endeavor (CPC G06Q30/02). In such combination each element merely would have performed the same product marketing related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Junger 257, the results of the combination were predictable (See MPEP 2143 A).
Still, the combination of Badinelli and Junger does not expressly teach:
wherein a color barcode image is acquired using a color camera on the mobile device, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image;
However, Wang is directed to decoding encoded barcode information from a camera-captured image, which specifically teaches wherein a color barcode image is acquired using a color camera on the mobile device, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image (Abstract and para. [0052], “Image-preprocessing module 502 performs image-processing techniques to: transform camera-captured image 402 from a color image into a grayscale image, reduce noise in the image, and enhance contrast between bars and spaces in the image.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system of Badinelli and Junger of receiving barcode data to include the feature of reducing color image into a grayscale image by reducing color, which reduce noise in the image, as taught by Wang for the motivation of improved system for the image equalization to improve the contrast between bars and spaces in a barcode image to identify the barcode more accurately (Wang: para. [0052]). 
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257,” and further in view of Walker et al. (US 20100274629 A1), hereinafter “Walker.”
Claim 9, Badinelli discloses a check-out register for a point of sale, the register comprising (Para. [0021] disclosing point of sale (POS) terminals for scanning product. Para. [0043] disclosing the Client-end 1 includes kiosks or static terminals installed in the store location and other handheld devices to scan item barcodes and/or nutrition labels and compare that information with the customer's nutrition profile); 
a processor to receive information identifying a consumer based on a loyalty identification presented by the consumer (Para. [0021] disclosing point of sale (POS) terminals for scanning product. Para. [0048]-[0049], disclosing processor. Also see para. [0021] and [0101] disclosing the scanning or swiping of barcode subscriber card (i.e. which is loyalty identification) to receive real-time information related to customer’s profile. In para. [0046] disclosing the scanning of customer care card for customer profile. Para. [0053], “the first barcode is assumed to be a user barcode and is run against the database UserDB 28 to extract the customer profile.”);
a barcode scanner to generate barcode data from a barcode for a product the consumer is purchasing (Para. [0021], [0043], [0046], disclosing handheld device (e.g., computers, PDA, mobile phones, static terminals) scan item barcodes and provides/access to the system via an internet connection. Specifically, in para. [0046], [0048], and [0052], disclosing the use of scanning technologies enables the user to use barcode scanners.);
an electronic data network interface to connect the to an electronic data network (Fig. 1 and Para. [0043]-[0044], [0048], [0078]-[0079] disclosing client interface and client application for interacting with web servers and application servers via internet connection);
an interface for communicating with a traceability server, the traceability server storing supply chain records describing at least one of supply chain information and recall data for a number of products (Para. [0046] disclosing the item barcodes are checked against the database for recall data for a number of product. Para. [0046] disclosing the item information comprises information such as Name (i.e. product identification), Composition, and Ingredients (i.e. manufacturing information), which under BRI is supply chain information);
the register to:
access the traceability server, using the barcode data, to obtain the supply chain record for the product the consumer is purchasing (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information);
filter the supply chain record based on user-defined filters (Para. [0053] disclosing the application system filters the barcode with corresponding product item information (which is an example of supply chain record) to match userDB profile (which is user-defined filters) for allergies and ingredients that the customer is refrain from consuming then sends a message to the web application to indicate an “abort”);
determine from the supply chain record when there is a reason for the consumer to avoid the product (Para. [0050] disclosing the barcode of the item is compared against the ProductDB (i.e. database from server) for item information (i.e. supply chain record) for ingredients that the customer has to refrain from consuming (i.e. avoid product); and
in response to a determination that there is a reason for a consumer to avoid the product, output a notification of the reason to avoid the product (Para. [0022], “The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction,” Badinelli Para. [0021], [0050], [0053], [0090], [0092], [0094]-[0065], [0098]-[0099] disclosing alerting the customer in audible or visual of harmful or unwanted ingredient (i.e. product to avoid)).
However, Badinelli does not expressly teach:
supply chain records indicating product history throughout the manufacturing and distribution of a number of products
wherein the product history comprises source operations, manufacturing operations, retail operations, and a location history for the number of products;
generate a chain of custody record for the product by compiling the product history for the product;
wherein the reason is based on a validity check of the location history for the product against a location of the barcode scanner; 
determine a score for the product from the supply chain record;
output the chain of custody record; 5RSW92010007OUSO417/119,476 the score for the product. 
Nonetheless, Junger 257 is directed to identifying suspicious activity based on barcode information obtained at the point of sale, which specifically teaches (italic emphasis):
supply chain records indicating product history throughout the manufacturing and distribution of a number of products (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations from the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” Which the tracking of the product history from manufacturers to locations of authorized stores for selling the product, is supply chain records indicating product history throughout the manufacturing and distribution of a number of products. In Junger also teaches the electronic system is used to advise customers of product recalls, safety recalls, performance enhancement tips/service, periodic maintenance, up-selling and/or accessory information, as well as any other information that someone may be interested in conveying to purchasers of particular products, see Page 4, Lns. 5-11); 
wherein the product history comprises source operations, manufacturing operations, retail operations, and a location history for the number of products (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations from the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.”);
generate a chain of custody record for the product by compiling the product history for the product (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations from the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” The tracking of trans-shipment from manufacturer to authorized retailers and buyer is generate a chain of custody record for the product by compiling the product history for the product. Further in Page 2, Ln. 14 - page 3, Ln. 11; Page 10, Ln. 6 - page. 12 Ln. 11 disclosing the location tracking of sales (i.e. chain of custody for the product) of product that are improper and storing the information in ER database and generating the information to output for display.);
wherein the reason is based on a validity check of the location history for the product against a location of the barcode scanner (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans-shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.); and
output the chain of custody record (Page 2, Ln. 14 - page 3, Ln. 11; Page 10, Ln. 6 - page. 12 Ln. 11 disclosing the location tracking of sales (i.e. chain of custody for the product) of product that are improper and storing the information in ER database and generating the information to output for display.). 5RSW92010007OUSO417/119,476 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include chain of custody record and recall information associated with the product for validity check as taught by Junger 257 with the system of Badinelli for the motivation of preventing counterfeit/unauthorized sales and providing additional necessary product information to advise the customer on purchasing suspicious products (Junger 257, Page 52, Lns. 5-18, and Page 53, Lns. 17-27). Further, the claimed invention is merely a combination of old elements in a product marketing field of endeavor (CPC G06Q30/02). In such combination each element merely would have performed the same product marketing related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Junger 257, the results of the combination were predictable (See MPEP 2143 A).
Still, the combination of Badinelli and Junger fails to expressly teach:
determine a score for the product from the supply chain record; and
output the score for the product. 
Walker, which is directed to similar field of identifying information of a product using barcode data and determining a sustainability score associate with the product. Walker specifically teaches:
determine a score for the product from the supply chain record; and output the score for the product (Para. [0025]-[0030] disclose determining sustainability score associated with product based on manufacturing information (i.e. supply chain record, para. [0002]). Para. [0021] and [0045] disclosing the lifecycle sustainability score can by presented by a dynamic product label or another display or interface such as electronic display for a mobile device. Para. [0026], [0037], and [0051] teaches the sustainability score is based on factors which can be related to, e.g., energy consumption or efficiency, water usage or other resource utilization, emissions, an energy provider, raw materials, carbon footprint, waste, effluent, worker safety, corporate policy labor policy, regulatory mandates, or the like. This is consistent with applicant’s specification in paragraph [0060]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of computing and displaying environmental score based on the supply chain record as taught by Walker with the server system of Badinelli and Junger 257 for the motivation of determining an impact value to a lifecycle sustainability score associated with the product to be presented to the user for identifying an impact value of the product to the environment and ultimately to themselves. 
Claim 14, the combination of Badinelli, Junger 257, and Walker makes obvious of the register of claim 9. Badinelli further discloses:
further comprising a web server to (Para. [0044] and Fig. 1, web servers 4 serving the application in collaboration with application servers 5 and the backend database system 6 to perform all necessary processing):
receive the barcode data for the product from a point of sale (Para. [0021], [0043], [0046], disclosing handheld device (e.g., computers, PDA, mobile phones, static terminals) scan item barcodes and provides/access to the system via an internet connection); and
based on the received barcode data, provide the supply chain record for the product to a mobile device (Para. [0046] disclosing the item barcodes are checked against the database and identify item information comprising name, composition, and ingredients of the item; See Para. [0050] for ProductDB (i.e. database from server) 16 for item information);
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257,” in view of Walker et al. (US 20100274629 A1), hereinafter “Walker,” and further in view of Wang et al. (US 20060202039 A1).
Claim 10, the combination of Badinelli, Junger 257, and Walker makes obvious of the register of claim 9. 
The combination fails to expressly teach, receive a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image.
	However, Wang is directed to decoding encoded barcode information from a camera-captured image, which specifically teaches receive a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image (Abstract and para. [0052], “Image-preprocessing module 502 performs image-processing techniques to: transform camera-captured image 402 from a color image into a grayscale image, reduce noise in the image, and enhance contrast between bars and spaces in the image.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system of Badinelli, Junger, and Walker of receiving barcode data to include the feature of reducing color image into a grayscale image by reducing color, which reduce noise in the image, as taught by Wang for the motivation of improved system for the image equalization to improve the contrast between bars and spaces in a barcode image to identify the barcode more accurately (Wang: para. [0052]). 
Claim 15, the combination of Badinelli, Junger 257, and Walker makes obvious of the register 14. 
The combination fails to expressly teach, wherein the barcode scanner outputs a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image.
	However, Wang is directed to decoding encoded barcode information from a camera-captured image, which specifically teaches wherein the barcode scanner outputs a color barcode image, in which a weighting of at least one color channel of the barcode is reduced to reduce noise in the color barcode image (Abstract and para. [0052], “Image-preprocessing module 502 performs image-processing techniques to: transform camera-captured image 402 from a color image into a grayscale image, reduce noise in the image, and enhance contrast between bars and spaces in the image.”).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system of Badinelli, Junger, and Walker of receiving barcode data to include the feature of reducing color image into a grayscale image by reducing color, which reduce noise in the image, as taught by Wang for the motivation of improved system for the image equalization to improve the contrast between bars and spaces in a barcode image to identify the barcode more accurately (Wang: para. [0052]). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257,” in view of Walker et al. (US 20100274629 A1), hereinafter “Walker,” and further in view of Borg (US 20070141540 A1).
Claim 11, the combination of Badinelli, Junger 257, and Walker makes obvious of the register of claim 9. 
Badinelli further discloses:
the register further programmed to, when the product is a food item (Badinelli, para. [0003], [0006]-[0008], [0021], and [0044]-[0045] disclosing the reading of food labels, and barcode scan to identify harmful ingredients and/or food allergies). 
The only difference between the combination and the claimed invention, is that the combination does not explicitly teach: access a recipe including the food item using a wireless transceiver of the interface. 
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
access a recipe including the food item using a wireless transceiver of the interface (Borg: Abstract and para. [0013] and claims 1-3 teaching the accessing and providing of recipe based on food items. In para. [0017] and [0018] the providing of information is communicated over wireless connection on various computer systems).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide a recipe with the food item identified as taught by Borg with the system of Badinelli, Junger, and Walker as part of the received information for the benefits of simplifying the process of meal planning and grocery shopping (Borg: para. [0003]-[0004]). 
Claim 12, the combination of Badinelli, Junger 257, and Walker makes obvious of the register of claim 9. 
the combination fails to expressly teach, display an option to purchase the product; accept user input with the user input device to purchase the product; and in response to user input to purchase the product, completing purchase of the product electronically using a wireless transceiver.
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
display an option to purchase the product; accept user input with the user input device to purchase the product; and in response to user input to purchase the product, completing purchase of the product electronically using a wireless transceiver (Borg, para. [0048]-[0051] for displaying an option to purchase the product with user input of electronic coupon to applied to the purchase of item). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide the option of purchase product with electronic coupon as taught by Borg with the system of Badinelli, Junger, and Walker for the benefits providing incentive for customers to purchase more items. 
Claim 13, the combination of Badinelli, Junger 257, and Walker makes obvious of the register of claim 9. 
The combination fails to expressly teach, search for a downloadable coupon for the product based on the barcode data.
However, Borg is directed to methods and system generating recipe based on purchases of selected food, which specifically teaches: 
search for a downloadable coupon for the product based on the barcode data (Borg: claim 20 and para. [0018], [0022], [0031], [0049]-[0050]).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to provide the option of purchase product with electronic coupon as taught by Borg with the system of Badinelli, Junger, and Walker for the benefits providing incentive for customers to purchase more items. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257,” and further in view of Tamboli et al. (US 20030014617 A1), hereinafter “Tamboli.” 
Claim 8, the combination of Badinelli and Junger makes obvious of the claim 6. Badinelli discloses wherein the server further programmed to, with the processor, provide the information on the product to a device at the point of sale (Para. [0022], “The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction”; Also see Para. [0021], [0050], [0053], [0090], [0092], [0094]-[0065], [0098]-[0099]).
While Badinelli does supply chain record comprising, for a corresponding product, product identification, manufacturing information. Badinelli discloses the providing and alarming the information that is harmful to the user, which the alerting of the harmful substance in the product to be prevented to be sold, is suggestion of recall information provided to prevent the sale of the product, however Badinelli does not explicitly teach recall information. The only difference between Badinelli and the claimed invention is that, Badinelli does not explicitly teach use a cron job to identify product recall information. 
However, Junger 257 is directed to identifying suspicious activity based on barcode information obtained at the point of sale, which does specifically teach (italic emphasis):
a recall of the corresponding product (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations form the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans­shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” The bolded emphasis teaches the barcode or serial number of the item includes locations or shipments of the product and duplication of same serial number as indication or evidence the product is counterfeit. Junger further teaches recall information of the identified product. Page 4, Lns. 5-11, “The invention further relates to the use of an ERS system to convey product recall information and/or other product related information to purchasers of products that have been registered by the ERS system. Thus, the instant invention enables an electronic registration system to be used to advise customers of product recalls, safety recalls, performance enhancement tips/service, periodic maintenance, up-selling and/or accessory information, as well as any other information that someone may be interested in conveying to purchasers of particular products.”  Page 16, Lns. 1-7, “The transaction information and the contact information are then used, in accordance with the instant invention, to provide information to the purchaser about purchased products or related products/services that may be of interest to the purchaser (step 1826). Thus, the ER system can be effectively used to, for example, provide recall information to purchasers, if necessary. In this way, all purchasers of recalled products can be notified in a prompt and accurate manner.” Page 53, Lns. 17-19, “Once the consumer information is in the database, the information may be used in accordance with the instant invention to enable product related information, such as recall information, to the purchasers or registered products.” Junger Abstract discloses identifying suspicious activity based on information obtained at the point of sale (using bar code scanner, see Page 40, Lns. 5-13) and retrieved information from an electronic product registration system. The identifying of suspicious activity is representative of reasons to be unwanted or avoid). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include shipping and recall information associated with the product as taught by Junger 257 with the web server system of Badinelli and Junger for the motivation of preventing counterfeit/unauthorized sales and providing additional necessary product information to advise the customer on purchasing suspectist products (Junger 257, Page 52, Lns. 5-18, and Page 53, Lns. 17-27). Further, the claimed invention is merely a combination of old elements in a product marketing field of endeavor (CPC G06Q30/02). In such combination each element merely would have performed the same product marketing related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Junger 257, the results of the combination were predictable (See MPEP 2143 A).
The combination of Badinelli and Junger 257 may not explicitly teach the use of a “cron job” to identify product recall information. Nevertheless, Examiner notes that a “cron job” is interpreted in light of the Applicant’s specification para. [0035], “[a]nother technique to reduce the time required to make recall data available to users is to use automated retrieval methods. For example, the web server (175) may use various cron jobs (190) to regularly access the web sites of oversight agencies or media outlets to search for FDA and USDA recall information. Cron jobs (190) are time-base job schedulers which enable the various commands or shell scripts to be run periodically. Cron jobs (190) can be used to automate the access and retrieval of the recall information in a timely manner without continued attention by a human operator.” With that understanding, Examiner asserts that Badinelli does suggest the system receives information in real-time (i.e. time-based job schedulers which enable the various commands or shell scripts to be run periodically) and automated format that does not require human operator to reduce human error (Badinell, para. [0003], [0020], [0092]-[0099]). Further, Junger 257 in page 48 line 9 - page 49 line 2 also teaches receiving and storing of product information in real-time (i.e. periodically). 
Still, the Examiner would like to introduce Tamboli to specifically teach use a cron job to identify product recall information. 
Tamboli is directed to method and system for data integration through a dynamic common model, teaches the use of cron job is a well-known automated scheduling for data extraction and data integration, specifically teaches use a cron job to identify product recall information (para. [0081] and [0109]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the use of cron job to identify information as taught in Tamboli with the data integrated system and method of modified Badinelli and Junger for the reason of receiving and integrating information in timely-manner in prevention of data loss (para. [0006]). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1) in view of Junger et al. (WO 2002049257 A2), hereinafter “Junger 257,” in view of Walker and further in view of Tamboli et al. (US 20030014617 A1), hereinafter “Tamboli.” 
Claims 16-17, the combination of Badinelli, Junger, and Walker makes obvious of the system of claim 14. Badinelli discloses wherein the server further programmed to, with the processor, provide the information on the product to a device at the point of sale (Para. [0022], “The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction”; Also see Para. [0021], [0050], [0053], [0090], [0092], [0094]-[0065], [0098]-[0099]).
While Badinelli does supply chain record comprising, for a corresponding product, product identification, manufacturing information. Badinelli discloses the providing and alarming the information that is harmful to the user, which the alerting of the harmful substance in the product to be prevented to be sold, is suggestion of recall information provided to prevent the sale of the product, however Badinelli does not explicitly teach recall information. The only difference between Badinelli and the claimed invention is that, Badinelli does not explicitly teach use a cron job to identify product recall information. 
However, Junger 257 is directed to identifying suspicious activity based on barcode information obtained at the point of sale, which does specifically teach (italic emphasis):
 (claim 17) a recall of the corresponding product (Junger 257, Page 40, Lns. 5-13 teaches a bar code scanner for scanning bar code SKI, and serial numbers for return products and preparing of return authorizations form the manufacturer.  Page 50, Lns. 14-22 teaches the manufacturer populate and store the product serial numbers at the time when products are shipped to the retailer. Page 52, Lns. 5-18, “the ERS information can be used by the manufacturers themselves (or through a third party) to identify suspicious activity that may indicate that products were sold at a store that was not authorized to sell the products, or that counterfeit products have been sold. As explained above, this can be done by checking the serial numbers and the sale locations with the company records that indicate were the product were supposed to have been sold based on sales contracts. In this way, improper trans­shipments between retailers or the like can be identified. In addition, registration of the same serial numbers for multiple products can be detected to indicate that counterfeit or otherwise improper products have been sold, as well as indicating the location where such products have been sold. In other words, by collecting the sale location information in addition to the unique serial number and transaction date, the ERS system can be used to identify and prevent counterfeit and unauthorized sales.” The bolded emphasis teaches the barcode or serial number of the item includes locations or shipments of the product and duplication of same serial number as indication or evidence the product is counterfeit. Junger further teaches recall information of the identified product. Page 4, Lns. 5-11, “The invention further relates to the use of an ERS system to convey product recall information and/or other product related information to purchasers of products that have been registered by the ERS system. Thus, the instant invention enables an electronic registration system to be used to advise customers of product recalls, safety recalls, performance enhancement tips/service, periodic maintenance, up-selling and/or accessory information, as well as any other information that someone may be interested in conveying to purchasers of particular products.”  Page 16, Lns. 1-7, “The transaction information and the contact information are then used, in accordance with the instant invention, to provide information to the purchaser about purchased products or related products/services that may be of interest to the purchaser (step 1826). Thus, the ER system can be effectively used to, for example, provide recall information to purchasers, if necessary. In this way, all purchasers of recalled products can be notified in a prompt and accurate manner.” Page 53, Lns. 17-19, “Once the consumer information is in the database, the information may be used in accordance with the instant invention to enable product related information, such as recall information, to the purchasers or registered products.” Junger Abstract discloses identifying suspicious activity based on information obtained at the point of sale (using bar code scanner, see Page 40, Lns. 5-13) and retrieved information from an electronic product registration system. The identifying of suspicious activity is representative of reasons to be unwanted or avoid). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include shipping and recall information associated with the product as taught by Junger 257 with the web server system of Badinelli, Junger, and Walker for the motivation of preventing counterfeit/unauthorized sales and providing additional necessary product information to advise the customer on purchasing suspectist products (Junger 257, Page 52, Lns. 5-18, and Page 53, Lns. 17-27). Further, the claimed invention is merely a combination of old elements in a product marketing field of endeavor (CPC G06Q30/02). In such combination each element merely would have performed the same product marketing related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Junger 257, the results of the combination were predictable (See MPEP 2143 A).
The combination of Badinelli and Junger 257 may not explicitly teach the use of a “cron job” to identify product recall information. Nevertheless, Examiner notes that a “cron job” is interpreted in light of the Applicant’s specification para. [0035], “[a]nother technique to reduce the time required to make recall data available to users is to use automated retrieval methods. For example, the web server (175) may use various cron jobs (190) to regularly access the web sites of oversight agencies or media outlets to search for FDA and USDA recall information. Cron jobs (190) are time-base job schedulers which enable the various commands or shell scripts to be run periodically. Cron jobs (190) can be used to automate the access and retrieval of the recall information in a timely manner without continued attention by a human operator.” With that understanding, Examiner asserts that Badinelli does suggest the system receives information in real-time (i.e. time-based job schedulers which enable the various commands or shell scripts to be run periodically) and automated format that does not require human operator to reduce human error (Badinell, para. [0003], [0020], [0092]-[0099]). Further, Junger 257 in page 48 line 9 - page 49 line 2 also teaches receiving and storing of product information in real-time (i.e. periodically). 
Still, the Examiner would like to introduce Tamboli to specifically teach (claim 16) use a cron job to identify product recall information. 
Tamboli is directed to method and system for data integration through a dynamic common model, teaches the use of cron job is a well-known automated scheduling for data extraction and data integration, specifically teaches use a cron job to identify product recall information (para. [0081] and [0109]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the use of cron job to identify information as taught in Tamboli with the data integrated system and method of modified Badinelli, Junger 257 and Walker the reason of receiving and integrating information in timely-manner in prevention of data loss (para. [0006]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badinelli (US 20040006494 A1), in view of Junger 257, in view of Wang et al. (US 20060202039 A1), and further in view of Tamboli et al. (US20030014617A1), hereinafter “Tamboli.” 
Claim 19, the combination of Badinelli, Junger, and Wang make obvious of the claim 18. 
The only difference between the combination and the claimed invention is that, the combination fails to teach, wherein the server is further programmed to, with the processor, activate a cron job to obtain recall information.
Tamboli is directed to method and system for data integration through a dynamic common model, teaches the use of cron job is a well-known automated scheduling for data extraction and data integration, specifically teaches wherein the server is further programmed to, with the processor, activate a cron job to obtain recall information (para. [0081] and [0109]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the use of cron job to identify information as taught in Tamboli with the data integrated system and method of modified Badinelli with Junger 257 and with Tamboli for the reason of receiving and integrating information in timely-manner in prevention of data loss (para. [0006]). 
Claim 20, the combination of Badinelli, Junger, Wang, and Tamboli make obvious of the claim 19. Badinelli further teaches wherein the server is further programmed to, with the processor, provide the recall information on the product to the mobile device (Para. [0022], “The present invention may generate an alarm for any substance and/or ingredient contained in a product (including Over The Counter substances and/or products) that will cause an undesired, harmful and/or allergic reaction”; Also see Para. [0021], [0050], [0053], [0090], [0092], [0094]-[0065], [0098]-[0099]).
Response to Remarks
35 U.S.C. 112 Rejection:
	The Applicant’s remarks are fully considered. Prior 35 U.S.C. 112(b) rejection has been corrected and withdrawn, however, new 35 U.S.C. 112(b) rejection has been added. Thus, the 35 U.S.C. 112(b) rejection is maintained. 
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered, however is found to be unpersuasive. 
On page 13 of the remarks, the applicant asserts: 
“The independent claims include recitations that are not equipped to be performed in the human mind. For example, claim 1 describes reading a barcode and extracting an entire digital product history. For example, as explained in Applicant's specification, this barcode may include information regarding the locations and events along the supply chain, i.e., the product history within the supply chain record. Obviously, a human mind is not capable of parsing a database that includes supply chain record of multiple products to identify and compile the different records for a single product along its entire supply chain. That is, these and other operations described in the present claims are not operations that can be performed in the human mind and are therefore not mental processes.” 
The Examiner respectfully disagrees. It is noted that in Content Extraction the court held that “electronically scanning or extracting data from a physical document” is well-understood, routine, and conventional, which is no different than the claimed invention for scanning barcode to extract data for supply chain information. The processor/barcode reader used to extract information from barcode is within its ordinary capacity but not an improvement to the technology itself. Therefore, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. 
On page 14 of the remarks, the Applicant asserts:
“As a first example of integration into a practical application, the 2019 PEG states that "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field." (2019 PEG, p. 55). Appellant's claims clearly indicate the improvement to the functioning of the computer and/or technology. For example, paragraph [0015] of Applicant's Specification describes the shortcomings of supply chain management systems in that there is no single device that tracks and compiles an otherwise disjointed record. Accordingly, a computing device may not have the ability to selectively retrieve form thousands of records, an entire initially-disjointed supply chain record and compile such a record for a single product. Thus, the claim clearly describes the improved functionality and operations that result in enhanced product tracking. 
As another example, claim 1 describes "filter[ing] the supply chain record based on user-defined filters." (Claim 1). As described above, recorded information for a product may include a variety of pieces of data that are acquired and recorded along the supply chain. However, it may be that providing notifications, or tracking all of this information may be overwhelming to a check-out register. Accordingly, the present specification reduces the amount of data transferred by implementing filters "so that only desired and relevant information is displayed by the application." (Applicant's Specification, paragraph [0051]). Thus, the claims clearly describe the improved functionality of a check-out register device.”
	The Examiner respectfully disagrees. The Applicant provides a blank statement of the process used is an improvement, however, the Specification nor the claims reflect any specific technical improvement to the functioning of a computer, or an improvement to other technology or technical field. That is, the process recited are steps that are performed by the computer as a mere tool in its ordinary capacity. The Applicant merely described, “the shortcomings of supply chain management systems in that there is no single device that tracks and compiles an otherwise disjointed record. Accordingly, a computing device may not have the ability to selectively retrieve form thousands of records, an entire initially-disjointed supply chain record and compile such a record for a single product.” However, the Applicant does not describe how the shortcoming is solved or the technical improvement or structure used, neither the specification reflects such allegation. The invention is related to receive information at a check-out register at the point of sale, but not improving the method or system for how to identify the supply chain record in an improved technological capability. " To further clarify, the Applicant reflected a business need of the abstract idea for the collecting and transmitting of information at the point of sale. The computer system itself or specific technology is not improved in anyway other than being applied as a tool/instrument for the judicial exception.
35 U.S.C. 102 and 103 Rejections:
	The Applicant’s remarks are fully considered, however is deemed moot as the remarks are directed to amended claim limitations.  The 35 U.S.C. 102 rejection has been withdrawn, and new 35 U.S.C. 103 rejection is provided. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.